Citation Nr: 1621466	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in December 2013, when it was remanded for additional development.  


REMAND

The Board finds that further development is necessary prior to appellate review.

A December 2013 Board remand requested that the RO obtain all VA treatment records related to the Veteran's hypothyroidism since June 2009 and to readjudicate the claim in a supplemental statement of the case.  While VA treatment records were obtained on remand, they appear incomplete.  Specifically, a January 26, 2015, VA treatment record indicated that a non-VA medical record from Hamot Medical Center Outpatient Regional Health Service from December 8, 2011, had been scanned into VistA Imaging.  However, the referenced record does not appear to have been associated with the record.  The Board cannot exclude the possibility that record may be relevant to the pending appeal.  Therefore, on remand the December 2011 record must be associated with the record.  Additionally, as noted in the May 2016 Appellant's Post-Remand Brief, the April 2014 supplemental statement of the case was not mailed to the Veteran's address of record.  Therefore, on remand, the Veteran must be provided a copy of the supplemental statement of the case at the address of record in accordance.  38 C.F.R. § 3.103(b)(1) (2015); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the December 2013 remand directed that the Veteran be scheduled for a VA thyroid examination.  The January 2014 VA thyroid examination request noted that the examination was cancelled by the Veteran.  The record does not indicate why the Veteran cancelled the examination or indicate whether the Veteran requested that the examination be rescheduled.  As the Board is remanding the claim for other development, on remand, the Veteran should again be scheduled for a VA thyroid examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since October 21, 2013, and the December 2011 Hamot Medical Center Outpatient Regional Health Service document from VistA Imaging referenced in the January 26, 2015, VA treatment record.  If requested records are not available, document that in the record and notify the Veteran.

2.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated her for thyroid symptoms.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, notify the appellant and representative.

3.  Then, schedule the Veteran for a VA thyroid examination to assess the current severity of hypothyroidism.  The examiner must review the claims file and should note that review in the report.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner must specifically state whether the Veteran has cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), sleepiness, weight gain, fatigability, constipation, or mental sluggishness as a result of hypothyroidism.  The examiner should also address the Veteran's assertion that she has hair loss related to hypothyroidism.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

